Citation Nr: 0202492	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  01-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left knee 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


FINDING OF FACT

The veteran developed osteoarthritis of the left knee due to 
an inservice left knee injury.


CONCLUSION OF LAW

Left knee osteoarthritis was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for left knee osteoarthritis.  In December 2001, he appeared 
at a hearing before the undersigned Member of the Board at 
the RO.  The veteran testified that he fell and injured his 
left knee while in service.  

Service medical records reveal that the veteran fell and 
injured his left knee in April 1940.  The veteran's left knee 
was noted to be red, hot, and swollen.  X-rays of the left 
knee were negative.  The diagnosis was acute cellulitis of 
the left knee.  Later in April 1940, the veteran was noted to 
have furunculosis of the left knee.  The left knee was 
incised and drained.

In October 1955, the veteran submitted a claim for VA 
outpatient treatment for arthritis.  The RO denied the 
veteran's claim and the veteran did not appeal.

Private medical records dated from September 1997 show 
treatment for left knee arthritis.  The veteran consistently 
reported a history of left knee injury during service.  A 
September 1997 X-ray report indicates that the veteran had 
early degenerative changes of the left knee without 
significant interval progression since November 1992 X-rays.  
The veteran submitted a May 2000 note from W.F.L., M.D..  Dr. 
W.F.L. stated that the veteran had ongoing left knee 
arthritis which might be related to the veteran's injury and 
surgery while in the U.S. Army.

The veteran was afforded a VA examination in July 2000.  The 
VA examiner stated that the service medical records showed 
that the veteran had a furuncle of the left knee.  He further 
noted that no other injuries of the left knee were noted in 
service.  The diagnosis was left knee osteoarthritis, joint 
spur narrowing.  The examiner further stated that there was 
no intrinsic injury to the left knee joint on record.  He 
noted that the veteran developed arthritis of the left knee 
many years after service.  The examiner was of the opinion 
that given the long absence of any symptoms following the 
incision of a furuncle, it was not likely that the veteran's 
osteoarthritis was a result of the veteran's injury while he 
was in service.  The VA examiner believed that the veteran's 
development of left knee joint disease was part of the aging 
process.  

The veteran submitted a letter from Dr. W.F.L. in January 
2001.  Dr. W.F.L. noted that the veteran reported a fall on 
cement in Panama in 1940 as the incident explaining the 
increased problems of his left knee as compared to his right 
knee.  Dr. W.F.L. further noted that the veteran's service 
medical records did indicate that the veteran fell and 
injured his left knee in service.  He opined that the fact X-
rays were obtained at that time indicated that the requesting 
physician suspected internal derangement.  He also noted that 
the injury resulted in soft tissue infection of the left 
knee.  Based on the service medical records, based on his 
medical treatment of the veteran since 1986, based on the 
asymmetric degree of disability of the knees, and based on 
the veteran's character, it was Dr. W.F.L.'s opinion that 
there was substantial likelihood that the veteran's current 
left knee disability was related to the inservice injury.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran testified at his hearing 
that his left knee bothered him in the 1950's and that he 
applied to receive VA treatment at that time.  A review of 
the record reveals that the veteran did seek treatment for 
arthritis in October 1955.  This does provide some support to 
the veteran's claim that he has had trouble with his left 
knee for a great many years, despite the lack of medical 
records prior to the 1990's.

In this case there are conflicting medical opinions as to 
whether the veteran's current left knee osteoarthritis is due 
to the veteran's left knee injury in service.  However, the 
Board finds that the most probative evidence of record, 
considered as a whole, supports the veteran's claim.  A 
review of the VA examination report reveals that the VA 
examiner reached his opinion without a full review of the 
veteran's service medical records.  The VA examiner indicated 
that the service medical records revealed no intrinsic injury 
to the left knee joint.  It is apparent that the VA examiner 
did not consider the service medical records which documented 
the injury to the left knee when the veteran fell.  These 
service medical records reveal that the veteran's fall 
resulted in a red, hot, and swollen knee, which led the 
treating physician to obtain X-rays of the left knee.  The 
Board finds that the opinion of Dr. W.F.L., that there is a 
relationship between the veteran's inservice injury and his 
current left knee osteoarthritis, to be more probative.  It 
is clear that Dr. W.F.L., unlike the VA examiner, reviewed 
all of the veteran's pertinent service medical records.  
Furthermore, Dr. W.F.L. has treated the veteran for many 
years, unlike the VA examiner who only examined the veteran 
for a short time.  Finally, Dr. W.F.L. supported his opinion 
with well thought out reasons and bases.  Dr. W.F.L. noted 
that the procurement of X-rays following the accident 
indicated that internal derangement of the left knee had been 
suspected.  He further noted that the asymmetrical nature of 
the veteran's left knee disability supported the theory that 
the veteran's left knee disability was due to a left knee 
injury.  Since the most probative medical evidence of record 
indicates that the veteran's current left knee osteoarthritis 
was incurred as a result of service, entitlement to service 
connection for left knee osteoarthritis is warranted.


ORDER

Entitlement to service connection for left knee 
osteoarthritis is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

